Citation Nr: 9909090	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-05 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for verruca vulgaris, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to May 
1969, including service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1994 and May 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  In the June 1994 rating 
action, the RO denied the veteran's claims for increased 
evaluations for his service-connected PTSD and skin disorders 
of the feet, which were evaluated as 50 percent and 10 
percent disabling, respectively.  In that same rating 
decision, the RO denied service connection for peripheral 
neuropathy, which the veteran claimed was secondary to his 
exposure to Agent Orange during service.  The veteran timely 
appealed those determinations to the Board.  

In a signed statement, dated in February 1995 and received by 
the RO that same month, the veteran specifically withdrew his 
claim for service connection for peripheral neuropathy.  See 
38 C.F.R. § 20.204 (1998).  However, during a hearing before 
an RO hearing officer in April 1995, the veteran offered 
testimony in support of this claim.  Thereafter, in a 
statement dated in January 1997, the veteran asserted a new 
claim of entitlement to service connection for this disorder, 
again claimed as secondary to his exposure to Agent Orange 
during service.  Thereafter, in a May 1997 rating decision, 
the RO denied service connection for peripheral neuropathy.  
The veteran timely appealed this determination to the Board; 
thus, the issue currently is in appellate status.  
Furthermore, the Board concludes (as did, apparently, the 
RO), that because of the unique circumstances of this case, 
i.e., that, effective from November 7, 1996, acute and 
subacute peripheral neuropathy were added to the list of 
diseases presumed to be due to Agent Orange exposure, de novo 
consideration of the current claim is warranted.  61 Fed. 
Reg. 57,586 (1996).

In addition, the Board notes that in a statement received at 
the RO in March 1990, the veteran asserted a claim for 
service connection for a back disorder.  In addition, a 
review of VA medical records, which were submitted in October 
1998 accompanied by a waiver of RO consideration, shows that 
the veteran reported that he had a chronic back disability 
that had its onset during service.  To date, however, the RO 
has not considered this claim.  This claim is referred to the 
RO for appropriate action.

When this matter was previously before the Board in July 
1998, it was remanded in order to afford the veteran the 
opportunity to present testimony at a hearing before a Member 
of the Board at the local VA office.  In compliance with the 
Board's instruction, a hearing at the RO was scheduled, and 
veteran appeared before the undersigned Board Member in 
October 1998.

The Board's decision on the claims for an increased 
evaluation for his service-connected PTSD and for service 
connection for peripheral neuropathy is set forth below.  
However, the veteran's claim of entitlement to an increased 
rating for his service-connected verruca vulgaris is 
addressed in the REMAND following the ORDER portion of the 
DECISION, below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is manifested by frequent nightmares, 
flashbacks, intrusive thoughts, irritability, impaired 
impulse control and concentration, near-continuous 
depression, anxiety, an exaggerated startle response, 
difficulty adapting to stressful situations as well as 
sleeping, and homicidal ideation.

3.  The veteran has not worked since approximately 1989, he 
currently is in receipt of Social Security benefits, he is 
not considered a suitable candidate for retraining in any 
area of competitive work due to psychiatric impairment, and a 
VA examiner has opined that his PTSD renders the veteran 
unemployable.

4.  The veteran served in Vietnam during the Vietnam era.

5.  The veteran reports that he initially was diagnosed as 
having peripheral neuropathy in 1990, but that he has 
experienced numbness, tingling or paresthesias of the lower 
extremities since 1969.

6.  Neither nonspecific peripheral neuropathy nor numbing, 
tingling, or paresthesia of the lower extremities is 
recognized by the VA as a disease for which the Secretary has 
determined that a presumption of service connection on the 
basis of Agent Orange exposure is warranted.

7.  There is otherwise no competent medical evidence of 
record of a link, or nexus between current peripheral 
neuropathy and the veteran's military service, to include 
Agent Orange exposure therein.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.7, 4.125, 4.130, 4.132, Diagnostic Code 
9411 (1996, 1998).

2.  The claim of entitlement to service connection for 
peripheral neuropathy, claimed as a result of Agent Orange 
exposure, is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

A. Background

In a rating decision dated in May 1990, the RO established 
service connection for PTSD and assigned the current 50 
percent evaluation, effective January 22, 1990.  The 
veteran's claim for an increased rating for this disorder was 
received at the RO in October 1993.

During the course of this appeal, the veteran underwent VA 
psychiatric examinations in May 1994, April 1996, and May 
1997.  Also of record is a VA hospitalization report, dated 
in July 1994; VA outpatient treatment records, dated from 
April 1993 to July 1997; a July 1997 Vocational 
Rehabilitation report that was prepared for VA; transcripts 
of the veteran's April 1995 testimony before a hearing 
officer and his October 1998 testimony before the undersigned 
Board Member; and statements of the veteran and his 
accredited representative.

During the May 1994 VA psychiatric examination, the veteran 
reported that, as a result of his PTSD, he is "socially 
withdrawn," and is "persistent irritable and stress 
intolerant."  He explained that he becomes agitated and 
aggressive at minor provocations.  In addition, he stated 
that he suffered from sleep disorder, night sweats, and 
approximately four times per week, recurrent nightmares 
involving combat situations.  The veteran said that auditory 
or visual stimulation also leads to flashbacks of Vietnam 
while he is awake.  He also indicated that his service-
connected PTSD is manifested by lapses in concentration, 
suspiciousness and hostility t

 others, and becoming easily startled by loud noises.  Finally, the veteran 
stated that he had not worked since 1989.  The examination revealed that 
the veteran was alert and oriented times three.  The examiner noted that 
the veteran was dressed in combat fatigues and was tense and apprehensive.  
In addition, he indicated that the veteran's affect was constricted, that 
his mood was depressed and that his concentration was impaired.  The 
examiner also reported that the veteran's judgment was compromised under 
stress and that his insight was poor, although his memory appeared intact.  
The diagnosis was chronic PTSD.

A July 1994 VA hospital discharge summary reflects that the veteran was 
hospitalized for two days.  The report reflects that the veteran attempted 
to murder his landlord because his landlord reportedly played a role in 
having his electricity turned off.  According to the report, the veteran 
was angry and demanding at admission.  During the hospitalization, the 
veteran complained of having nightmares and flashbacks concerning his 
experiences in Vietnam as well as a sleep disorder.  The diagnoses were 
adjustment disorder with PTSD; a depressive disorder, not otherwise 
specified; and a personality disorder, not otherwise specified.  A 
diagnosis of a history of polysubstance abuse was also made.  The Global 
Assessment of Functioning (GAF) Scale score was 40.

In April 1995, the veteran testified before a hearing officer at the RO.  
During the hearing, the veteran reported that he was receiving treatment 
for his PTSD at the VA Medical Center (VAMC) in East Orange, New Jersey.  
In addition, he stated that he was treating the disorder with anti-anxiety 
medications.  The veteran testified that, as a result of his PTSD, he was 
unable to work.  He also reported that, one month earlier, he was granted 
entitlement to disability benefits from the SSA.  In addition, the veteran 
stated that, due to his PTSD, he had few friends and did not associate with 
his neighbors.  In addition, his representative asserted that the veteran's 
PTSD had worsened since the most recent psychiatric evaluation and 
requested that the veteran be afforded another examination.

The veteran was thereafter afforded a VA psychiatric examination in April 
1996.  During the examination, the veteran reported that he had not worked 
since 1989, and "insisted" that he was unemployable as a result of his 
PTSD.  He also indicated that he had been receiving treatment for his PTSD 
at the mental health clinic at the East Orange VAMC.  The veteran stated 
that he was socially isolated, had no interests or activities and was 
persistent depressed.  He also reported that he suffered from sleep 
disorder, became violent when provoked and was easily startled by loud 
noises.  In addition, the veteran stated that he suffered from night 
sweats, nightmares relating to his combat experiences in Vietnam, intrusive 
memories and flashbacks.

The examiner reported that the veteran was alert and oriented times three.  
He indicated that communication with the veteran was difficult, but that 
the veteran acknowledged having a history of alcohol and polysubstance 
abuse.  The examination revealed that the veteran speech was sparse and 
nonspontaneous and that his responses were monosyllabic.  The examiner 
described the veteran as irritable, hostile, vague, evasive and suspicious.  
In addition, he reported that the veteran's affect was normal and his mood 
was "significantly depressed."  The examiner also indicated that the 
veteran exhibited vague paranoid persecutory ideation.  The diagnoses were 
PTSD and a major depressive disorder with paranoid features that was 
secondary to his PTSD.  The examiner indicated that the veteran's GAF score 
was 50.

A review of the April 1993 to July 1997 VA outpatient treatment records 
shows that the veteran was seen on numerous occasions for complaints and 
treatment of his service-connected PTSD.  Among the symptoms recorded were 
depression, flashbacks, homicidal ideation and actions, blunted and 
constricted affect, irritability, violent moods and sleep disorder.

In May 1997, the veteran was again afforded a formal VA psychiatric 
examination.  During the examination, the veteran reported that he was 
receiving treatment for his PTSD at the East Orange VAMC.  The veteran 
stated that he had been "socially avoidant" for many years due to a 
persistent feeling of anger and suspiciousness toward others.  As a result, 
he indicated that he had a relationship with his spouse and children only, 
and was alienated from his extended family.  The veteran also reported that 
he was "stress intolerant" and became hostile, agitated and aggressive 
"when provoked."  He stated that he has made threats to other drivers and 
has threatened to "blow up" his landlord.  In addition, the veteran 
reported that he had no community interests and that he participated in no 
community activities.

The veteran said that his PTSD was productive of sleep disorder, combat 
nightmares, lapses in concentration and intrusive thoughts and flashbacks 
of combat experiences.  In addition, he reported that he avoided watching 
war movies or violence on television.  He also stated that he has a "sense 
of belligerence and anger" toward others that prevents him from engaging 
in goal-directed or pleasurable activities.

The examination revealed that the veteran was constantly vigilant and that 
loud sounds caused him to take evasive action.  In this regard, the 
examiner reported that the veteran crouched to the ground.  The examiner 
also indicated that the veteran was alert and oriented times three.  In 
addition, he noted that the veteran had adequate hygiene, but was tense, 
irritable and depressed.  The examiner stated that, at times, the veteran 
was hostile and suspicious.  His verbal responses were short and 
nonspontaneous.  Further, the examiner reported that the veteran's affect 
was constricted and his mood was depressed.  He also indicated that the 
veteran expressed a persecutory ideation and generalized hostility and 
suspicion.  The examiner further stated that the veteran denied 
experiencing hallucinations or a suicidal or homicidal intent; however, the 
veteran indicated that he would not hesitate to resort to violence if he 
was "messed with."  In addition, the examiner indicated that the 
veteran's long and short-term memory was intact and his concentration was 
at times impaired.  

Psychological testing disclosed that the veteran was suspicious and hostile 
and that he viewed himself as a victim who had to constantly guard against 
being taken advantage of or interfered with.  It also revealed that the 
veteran had impaired impulse control and was aggressive.  The findings also 
reflected that the veteran suffered from major impairment in social 
function.  In this regard, the examiner commented that the veteran 
associated with his immediate family only.  Further, the examiner noted 
that the veteran had not been employed since 1989, and indicated that the 
veteran was unable to work or interact with others.  The diagnoses were 
PTSD and a depressive disorder with psychotic features that was secondary 
to his PTSD.  The examiner indicated that the veteran's GAF score was 40.

In October 1998, the veteran testified at the local RO office before the 
undersigned Board Member.  During the hearing, the veteran testified that, 
as a result of his PTSD, he suffered from sleep disorder, insomnia, combat 
nightmares, depression, night sweats, intrusive memories and flashbacks, 
and hostility.  He also stated that he was easily startled, easily became 
violent if provoked, and suffered from severe social isolation and complete 
industrial inadaptability.  In this regard, he stated that he belonged to 
no clubs, did not socialize, even with his family, was depressed 70 to 80 
percent of the time, and had not worked since approximately 1989.  In 
addition, the veteran testified that he had stopped taking the medications 
prescribed to treat his psychiatric disability because they caused him to 
have headaches.  The veteran also expressed a desire to murder his landlord 
and reported that he had been turned down for participation in the VA 
Vocational Rehabilitation program.  

During the hearing, the also veteran submitted a July 1997 vocational 
assessment from Kessler Institute for Rehabilitation, Inc., prepared at the 
request of VA; this document was accompanied by a waiver of RO 
consideration.  The report reflects that the veteran reiterated the history 
and symptomatology of his service-connected PTSD, and report that the 
veteran's last employment, as a truck driver, was in 1989.  It was noted 
that the veteran had PTSD, a skin disorder, peripheral neuropathy and 
degenerative disc disease of L4-L5 and L5-S1.  The report reflects 
conclusions that, based on "observation of performance and stated 
difficulties with interacting with people," the veteran did not appear to 
be a suitable candidate for retraining in any area of competitive work; and 
that combination of physical and emotional difficulties presently were 
serious obstacles to competitive employment.

Finally, in his statements and in written argument submitted by his 
accredited representative, the veteran essentially argued that his PTSD was 
more severely disabling than represented by the current 50 percent 
evaluation and that an increased rating was warranted.  In support, he 
stated that the disorder was productive of severe social and industrial 
impairment, and that as a result, he was unable to work.


B.  Analysis

As a preliminary matter, the Board finds that the veteran's claim of 
entitlement to an increased rating for his service-connected PTSD is 
plausible and capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  It appears that records of the 
Social Security Administration (SSA) that may relate to the veteran's 
service-connected PTSD have not been associated with the claims file.  The 
Board concludes, however, that in light of the following decision 
establishing a 100 percent evaluation for the veteran's service-connected 
PTSD, the veteran has not been prejudiced by the Board's consideration of 
the claim without these records.

Disability evaluations are determined by comparing a veteran's present 
symptomatology with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's service-connected PTSD is rated as 50 percent disabling under 
Diagnostic Code 9411 of the Rating Schedule.  The Board observes that, 
effective November 7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities, to include PTSD.  61 Fed. Reg. 52,695 
(1996).  Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As the RO has considered the claim under the former and revised 
criteria (see November 1997 Supplemental Statement of the Case), there is 
no prejudice to the veteran in the Board doing likewise, and applying the 
more favorable result.

Under the former criteria, a 50 percent evaluation was assigned where the 
ability to establish or maintain effective or favorable relationships with 
people was considerably impaired and where the reliability, flexibility, 
and efficiency levels were so reduced by reason of psychoneurotic symptoms 
as to result in considerable industrial impairment.  

A 70 percent evaluation required that the ability to establish and maintain 
effective or favorable relationships was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence that there 
was severe impairment of the ability to obtain or retain employment.  

To warrant a 100 percent evaluation, the attitudes of all contacts except 
the most intimate must have been so adversely affected as to result in 
virtual isolation in the community; or there must have been totally 
incapacitating symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or, as a result 
of the psychiatric disability, the individual must have been unable to 
obtain or retain employment.  Such criteria provided three independent 
bases for granting a 100 percent disability evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

Under the revised criteria, a 50 percent evaluation is warranted for PTSD 
when the disorder causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and social 
relationships.  

A 70 evaluation is warranted when a veteran's PTSD creates occupational and 
social impairment, with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike setting); 
and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, or own name.

After a careful review of the record, the Board finds that the evidence of 
records supports an increased evaluation for the veteran's service-
connected PTSD under the former schedular criteria.  

The veteran's PTSD is manifested by frequent nightmares, flashbacks, 
intrusive thoughts, irritability, impaired impulse control and 
concentration, near-continuous depression, anxiety, an exaggerated startle 
response, difficulty adapting to stressful situations as well as sleeping, 
and homicidal ideation.  Furthermore, the veteran has been assigned a GAF 
score as low as 40 percent, which, according to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, DSM-IV, indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., avoids friends, neglects 
family, and is unable to work).  These symptoms would suggest at least 
severe social/industrial impairment.  

Significantly, however, in May 1997, the VA examiner opined that the 
veteran was unemployable due to his PTSD.  Although the report of the July 
1997 vocational assessment from Kessler Institute reflects a conclusion 
that the veteran was unemployable as a result of a combination of his 
psychiatric and physical disorders, such conclusion does not directly 
contradict the VA examiner's assessment that the psychiatric disability, 
alone, is sufficient to render him unemployable.  Other facts of record 
also bear mentioning:  that the veteran has not worked since 1990, that he 
is currently in receipt of Social Security benefits, and that his 
psychiatric impairment, alone, is sufficient to render him unsuitable for 
vocational rehabilitation.  

In view of the foregoing, and with resolution of all reasonable doubt in 
the veteran's favor, the Board concludes that the veteran is demonstrably 
unable to obtain or retain employment due to his PTSD; as such, the former 
criteria for a 100 percent evaluation are met.  As the veteran is deemed 
entitled to the maximum assignable evaluation under the former criteria, 
consideration of the revised criteria is unnecessary.

II.  Service connection

To establish service connection for a claimed disability, the facts, as 
shown by the evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

In addition, posed to any such agent during service.  38 
C.F.R. § 3.307(a)(6)(iii).  Thus, service connection may be presumed for 
residuals of exposure to Agent Orange by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam during the 
Vietnam War era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, 
the veteran must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).

A veteran can also establish service connection for residuals of exposure 
to Agent Orange by showing that a current disorder is in fact causally 
linked to such exposure.  Cf. Combee v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 
1994), citing 38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. That is, the 
material in the claims file must be evaluated to determine whether there is 
at least evidentiary equipoise as to the question of whether any currently 
diagnosed disability is related to an illness or injury sustained or 
manifested by the veteran while on active duty.  Combee at 1044; 38 
U.S.C.A. §§ 1113(b), 1116.

However, the preliminary question to be answered is whether the veteran has 
presented evidence of a well-grounded claim.  A well-grounded claim is not 
necessarily a claim that will ultimately be deemed allowable.  It is a 
plausible claim, properly supported with evidence.  See 38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the facts pertinent to 
the claim, and the claim must fail.  See Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In order for a claim for service connection to be well-grounded, there must 
be competent evidence (lay or medical, as appropriate) of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  Epps, 126 
F.3d at 1468; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the 
evidence, regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

A review of the service medical records shows that the veteran was seen on 
numerous occasions for complaints and treatment of various physical 
problems.  However, the service medical records are negative for complaint, 
treatment, finding or diagnosis of peripheral neuropathy.  In addition, a 
review of the June 1969 and May 1974 VA examination reports reveal that 
they are negative for any complaint, finding or diagnosis of peripheral 
neuropathy.

Also of record are March 1994 and February 1997 VA "Peripheral 
Neuropathy" examination reports.  In addition, associated with the claims 
folder are VA outpatient treatment records, dated from April 1993 to July 
1997, a July 1997 fee-basis Vocational Assessment report, which was 
submitted at the veteran's October 1998 hearing accompanied by a waiver of 
RO consideration, and statements of the veteran and his accredited 
representative.

The veteran was afforded a VA neurological examination in March 1994.  
During the examination, the veteran provided a history of having had 
numbness and a "pins and needles" sensation in both legs since his 
discharge from active duty.  The veteran also reported that he moderately 
consumed alcoholic beverages and denied having diabetes mellitus.  
Electromyogram (EMG) and nerve conduction studies showed involvement of the 
lower extremity sensory fibers.  The examiner diagnosed the veteran as 
having peripheral neuropathy.  However, the examiner did not offer an 
opinion with regard to the etiology of the veteran's peripheral neuropathy, 
to include whether it was related to his exposure to Agent Orange during 
service.

The veteran was afforded a subsequent neurological examination in February 
1997.  During that examination, the veteran reiterated a history of having 
had pain and a pins and needles sensation in his lower extremities since 
his separation from service.  The veteran also indicated that he had a past 
history of heroin and cocaine use.  The examination revealed that the 
veteran had decreased sensation on the posterior aspect of the right leg 
and hip area.  The examiner diagnosed the veteran as having peripheral 
neuropathy and indicated that the disorder was secondary to alcohol abuse.  
Further, the examiner specifically opined that the disability was not 
secondary to the veteran's exposure to Agent Orange.

A review of the April 1993 to July 1997 VA outpatient treatment records 
shows that the veteran reported that he had numbness, tingling, 
paresthesias and "a pins and needles" sensation in his lower extremities 
since his discharge from service in 1969 and that, since 1990, he had been 
diagnosed on numerous occasions as having peripheral neuropathy.

Further, a review of the July 1997 Vocational Assessment report discloses 
that the veteran reported that he had initially been diagnosed as having 
peripheral neuropathy in 1990.  He stated that, as a result of the 
disability, he was unable to sit or stand for prolonged periods of time 
because he would get a pins and needles sensation in each of his legs.

The veteran testified at hearing conducted before a hearing officer in 
April 1995 and before the undersigned Board Member in October 1998.  During 
the hearings, the veteran reported that he had had numbness, tingling and a 
"pins and needles" sensation in his lower extremities since his discharge 
from active duty.  He stated that he did not seek treatment for the 
symptoms because he thought that they were just part of the aging process.  
However, he testified that, upon seeking treatment in 1990, he was 
initially diagnosed as having peripheral neuropathy.  The veteran also 
referenced literature which suggests that the Secretary of Veterans 
Affairs, prior to the promulgation in 1994 of the initial regulations 
relating to presumption service connection for disabilities associated with 
exposure to Agent Orange during service, uncovered scientific evidence of a 
relationship between that exposure to Agent Orange and the subsequent 
development of peripheral neuropathy.  Finally, at the latter hearing, the 
veteran challenged the opinion of the VA examiner that his peripheral 
neuropathy was secondary to alcoholism.

Following a careful review of the record, the Board must conclude that the 
veteran's claim for service connection for peripheral neuropathy, to 
include as a result of Agent Orange exposure, is not well grounded.  The 
Board notes that the evidence clearly establishes that the veteran has a 
current disability, i.e. peripheral neuropathy.  However there is no 
competent evidence of a nexus between any such disability and service, to 
include Agent Orange exposure therein. 

In this case, the record reflects that the veteran served in the Republic 
of Vietnam during the Vietnam era.  However, neither nonspecific numbness 
and tingling of the lower extremities nor peripheral neuropathy is among 
the diseases for which the Secretary of Veterans Affairs, under the 
Authority of the Agent Orange Act of 1991, has determined are associated 
with exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R. §§ 3.307(d), 
3.309(e).  While presumptive service connection on the basis of Agent 
Orange exposure is available for acute and subacute peripheral neuropathy, 
manifest within two years of discharge, no such diagnosis has been rendered 
in this case.  

The veteran has asserted that his claim is supported by the fact that 
preliminary medical studies, reportedly commissioned by VA, apparently 
showed a relationship between such exposure and the subsequent development 
of peripheral neuropathy; he submitted an issue of the VA "Agent Orange 
Review" that refers to such studies.  Even assuming, arguendo, that those 
studies, copies of which are not of record, did suggest such a 
relationship, the Board concludes that those alleged findings are 
inconsistent with the Secretary's later action in establishing, effective 
November 7, 1996, a presumption of service connection only for acute and 
subacute peripheral neuropathy, manifest within two years of discharge, 
rather than for chronic peripheral neuropathy as part of the list of 
diseases presumed to be due to Agent Orange exposure.  61 Fed. Reg. 57586 
(1996).  The Board further observes that, based on the findings of 
subsequent to scientific testing, VA determined that the evidence against 
an association between herbicide exposure and chronic peripheral neuropathy 
outweighed the evidence for such an association.  61 Fed. Reg. 41442, 
41446-47 (1996).  Moreover, the Board points out that VA has concluded that 
chronic peripheral neuropathy should be assigned to the category labeled 
"inadequate/insufficient" evidence to determine whether such an 
association exists.  61 Fed. Reg. 57586.

Hence, there is no basis for a grant of service connection for the claimed 
condition pursuant to the presumptive provisions identified above.  See 59 
Fed. Reg. 341 (1994) (in which the Secretary formally announced that a 
presumption of service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, to specifically include 
circulatory disorders or for "any other condition for which the Secretary 
has not specifically determined a presumption of service connection is 
warranted.").  As such, service connection can only be established with 
proof of actual direct causation.  See Combee.

In this case, however, there is otherwise no competent medical evidence of 
a link, or nexus between the veteran's current complaints of numbness and 
tingling of the lower extremities and his period of military service.  In 
this respect, the record reveals that, notwithstanding the veteran's 
reported history, he was not diagnosed as having peripheral neuropathy 
until 1990, more than 20 years subsequent to his discharge from active 
duty.  Even assuming, arguendo, that his statements, alone, could establish 
continuing symptoms since service, it is significant that the record 
contains no competent medical opinion establishing a nexus between current 
peripheral neuropathy and such symptoms, or otherwise linking his current 
disorder to service, to include herbicide exposure therein.  On the 
contrary, the only medical evidence of record addressing the issue of the 
etiology of the veteran's peripheral neuropathy, the opinion the February 
1997 VA examiner, is negative (linking his condition to alcoholism, rather 
than any incident of service), and thus, militates against the claim.  

While the veteran may well believe that his current peripheral neuropathy 
was first manifested in or shortly after service, and is the result of in-
service Agent Orange exposure, where, as here, the determinative issue is 
one of medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  Because the 
veteran, as a lay person, does not possess the medical training and 
expertise necessary to render an opinion as to either the cause or 
diagnosis of the numbness and tingling of his lower extremities, his lay 
statements, standing alone, cannot serve as a sufficient predicate upon 
which to find the claim for service connection to be well grounded.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of competent medical evidence to support the claim for service 
connection for peripheral neuropathy, claimed as due to Agent Orange 
exposure, the Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and impartial individual 
that his claim is well grounded.  Therefore, VA is under no duty to assist 
the veteran in the development of the facts pertinent to this claim, 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994), including having the veteran 
undergo a medical examination.  See Yabut v. Brown, 6 Vet. App. 79 (1994).  
Furthermore, the Board is not aware of the existence of any evidence, 
which, if obtained, would well ground this claim for service connection.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

As a final note, the Board recognizes that this issue is being disposed of 
in a manner that differs from that employed by the RO.  The RO denied the 
veteran's claim on the merits, while the Board has concluded that the claim 
is not well grounded.  However, the Court has held that when an RO does not 
specifically address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  The Board also 
views the above discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the benefit sought, 
and the reasons why the current claim must fail.  38 U.S.C.A. § 5103 (West 
1991); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Subject to the law and regulations governing payment of monetary benefits, 
a 100 percent rating for PTSD is granted.

In the absence of evidence of a well-grounded claim, service connection for 
peripheral neuropathy, claimed as a result of exposure to Agent Orange, is 
denied.






REMAND

Also before the Board is the veteran's claim for an increased rating for 
his service-connected verruca vulgaris.  In support, the veteran claims 
that the service-connected skin disorder of his feet is manifested by 
chronic corns, bunions and callosities that are productive of pain upon 
activity.  He also maintains that an increased rating is warranted because 
the service-connected skin disorder is manifested by a foot fungus that 
results in cracked and peeling skin, secretions, persistent itching and a 
pungent, foul odor.  

A review of the claims folder shows that the veteran was treated for 
maceration between his toes during service.  In addition, in an entry dated 
in June 1968, the veteran was noted to have had dermatitis on his feet for 
several years and a provisional diagnosis of tinea pedis was made.  The 
service medical records also show complaints and findings of skin growths 
on his feet during service.  The veteran in essence asserts that he has two 
different skin problems affecting his feet since service, and the record 
discloses that the veteran has been diagnosed as having verruca vulgaris 
and tinea pedis on numerous occasions.  

Although the RO indicated that the veteran had two separate conditions, in 
August 1969, service connection was established for verruca vulgaris only.  
Given the facts above, the veteran may well be entitled to service 
connection for tinea pedis, as well.  As the RO has not yet specifically 
considered this question, however, a Board decision at this time is 
premature.  Moreover, the Board finds that, after obtaining and associating 
with the record all outstanding pertinent medical treatment records,  a 
thorough contemporaneous VA examination would be helpful in assessing the 
current nature, severity and etiology of the veteran's skin disorders of 
the feet.  

Accordingly, the Board hereby REMANDS the case to the RO for the following 
actions:

1.  The RO should obtain and associate with the claims 
file all outstanding records of treatment pertaining to 
the veteran, dated since July 1997, from the VA Medical 
Center in East Orange, New Jersey, as well as from any 
other facility or source identified by the veteran.  
However, if any such records are not available, or the 
search any such records otherwise yields negative 
results, that fact should clearly be documented in the 
claims file.

2.  The RO should arrange for a VA dermatological 
examination to determine the nature, severity and 
etiology of all skin disorders of his feet.  It is 
imperative that the physician who is designated to 
examine the veteran reviews the evidence in his claims 
folder, including a complete copy of this REMAND.  All 
necessary tests and clinical studies should be 
accomplished, and all clinical findings should be 
reported in detail.  The examiner should describe all 
manifestations of the veteran's service-connected 
verruca vulgaris.  The examiner is further requested to 
review the service medical records and all pertinent 
post-service medical records and offer an opinion as to 
whether it is at least as likely as not that any other 
skin disorders of the veteran's feet, to include tinea 
pedis, is related to complaints or findings noted 
during service.  The physician must set forth the 
complete rationale underlying any conclusions drawn or 
opinions expressed, to include, as appropriate, 
citation to specific evidence in the record, in a 
typewritten report.

3.  The RO should review the examination report to 
determine whether it is in compliance with this REMAND.  
If it is deficient in any manner, it should be 
returned, along with the claims file, for immediate 
corrective action.

4.  To help avoid future remand, the RO should ensure 
that all requested development has been completed (to 
the extent possible) in compliance with this REMAND.  
See Stegall v. West, 11 Vet. App. 268 (1998).  If 
actions taken are deficient in any manner, appropriate 
corrective action should be undertaken.

5.  After completion of the above development (and 
after undertaking any additional development deemed 
warranted by the record), the RO should review the 
veteran's claim for an increased rating for his 
service-connected verruca vulgaris and consider whether 
service connection is warranted for any other skin 
disorder of the feet, to specifically include tinea 
pedis, on the basis of all pertinent evidence of 
record, and all applicable laws, regulations, and case 
law, specifically to include all pertinent legal 
authority cited to in the body of this remand.  If 
service connection for tinea pedis or for a skin 
disorder of the feet other than verruca vulgaris is 
granted, an evaluation for that disability should be 
assigned.  The RO should provide adequate reasons and 
bases for its decision, citing to all governing legal 
authority and precedent, and addressing all issues and 
concerns that are noted in this REMAND.

6.  If any benefits requested by the veteran continue 
to be denied, then he and his representative must be 
furnished a supplemental statement of the case and 
given an opportunity to submit written or other 
argument in response thereto before his case is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional development and 
adjudication, and it is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran need take no 
action until otherwise notified, but he may furnish additional evidence 
and/or argument while the case is in remand status.  See Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Veterans Appeals for additional 
development or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1998) (Historical and  Statutory Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 
- 15 -


- 1 -


